Citation Nr: 0635198	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-04 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1979 until 
February 1980 and from July 1981 until March 1987.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated February 1999, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2002, the veteran participated 
in a hearing on appeal before a Veterans Law Judge who is no 
longer associated with the Board.  A transcript of that 
hearing is of record.  In September 2006, a letter was sent 
to the veteran offering her the opportunity to participate in 
another hearing before a Veterans Law Judge if she so 
desired.  To date, no response has been received.  
Accordingly, appellate consideration will go forward at this 
time.


FINDINGS OF FACT

1.  Chronic right knee disability was not manifested during 
service and no competent evidence exists showing that the 
veteran's right knee disorder is causally related to event(s) 
in service.

2.  Chronic left knee disability was not manifested during 
service and no competent evidence exists showing that the 
veteran's left knee disorder is causally related to event(s) 
in service.


CONCLUSIONS OF LAW

1.  Right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).

2.  Left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran claims that she injured her knees while in 
service.  Specifically, the veteran states that while digging 
a trench, she stepped into a ditch.  During the June 2002 
hearing, the veteran complained that her knees were painful, 
stiff, and unstable.

An October 1981 service medical record noted that the veteran 
fell and hurt her left knee.  On examination, there was a 
description of tenderness of the patella with slight swelling 
and pain on bending.  The exam ruled out a chip fracture.  An 
April 1982 service medical record also noted the fall and a 
diagnosis of musculoskeletal pain.  In a February 1983 
record, the veteran was noted as having pain in her knees.

In 1991, the veteran was noted as having osteoarthritis and 
bursitis of the left knee.  An October 1994 private medical 
record noted that the veteran slipped and fell, four months 
prior, and was complaining of left knee pain.  The veteran 
stated that she had not sought treatment for the fall.  The 
examiner's impression was that the veteran had a left 
iliotibial band syndrome.  In November 1994, the examiner 
diagnosed the veteran as having a torn lateral meniscus, and 
later that month, the veteran underwent arthroscopic surgery 
on her left knee.  

In February 1995, the veteran was in a motor vehicle accident 
in which she injured her knee.  The examining physician 
diagnosed the veteran with a left knee sprain.  In February 
1999, a left knee x-ray showed advanced osteoarthritis, and 
in April 1999, osteoarthritis was found in the right knee. 
    
In February 2003, the veteran underwent a VA examination.  
She complained of bilateral knee pain and swelling with the 
left being more symptomatic than the right.  The veteran used 
a cane for ambulation.  X-rays of the knees showed 
osteoarthritis of both knees, left greater than the right.  
The examiner stated that based upon the medical evidence of 
record, he thought the veteran's "claim represents a 
possibility, but it is also somewhat speculative in nature 
and thus does not arise to the levels of reasonable medical 
certainty or as likely as not."  The examiner added that 
there was insufficient evidence to support the claim that the 
in-service injury was responsible for the current knee 
disabilities. 

In December 2004, the veteran underwent another VA 
examination.  During the exam, she complained of a constant 
dull ache and stiffness in her left knee.  She stated that 
she occasionally wears a knee brace on her left knee.  She 
commented that she experienced pain in her right knee but not 
as severe as her left knee.  The examiner diagnosed her with 
osteoarthritis of both knees status post partial medial 
meniscectomy and plica resection of the left knee.  The 
examiner stated the following: 

[T]he veteran's left and right knee conditions 
would require speculation to relate them to 
conditions complained of during active duty.  
First, in regards to the left knee, although the 
veteran did have an injury to the left knee in 
1981, there are no chronic complaints found in 
military records after 1983, and complaints 
regarding the left knee do not appear after 
military discharge until 1994 when she re-injured 
it.  Therefore, her current condition could be 
related both to the fall in 1994 as well as the 
motor vehicle accident in [1995], and again would 
require speculation to relate it to the one injury 
that occurred in 1981.  In regards to the right 
knee, since there is only one note denoting a 
right knee problem in the military with no further 
complaint after 1983 and no further records 
indicating chronic right knee problem for many 
years after military service, it would also be 
speculative to relate any osteoarthritis present 
to the one knee strain or bruising that occurred 
in 1983.  

The Board notes that a "possible" connection or one based 
on "speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102.  

Although the veteran is competent to testify as to her in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service is not 
a sufficient basis for awarding service connection.   

Based on the competent medical evidence of record, no link is 
established between the veteran's current left and right knee 
disabilities and any incident of her active military service.  
Therefore, the veteran's claim of service connection for 
right and left knee disorders must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (June 2003, Aug. 2004).  As such, VA fulfilled 
its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  She has been told what 
she must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
In March and April 2006 letters, the veteran was also advised 
of potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim at this time. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for left knee disorder is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


